Citation Nr: 0622715	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-15 611	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota



THE ISSUE

Entitlement to separate compensable evaluations for service-
connected tinnitus, each ear.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on several periods of active duty between 
March 1973 and January 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Paul, 
Minnesota.    


FINDING OF FACT

Service-connected (bilateral) tinnitus is assigned a single 
10 percent rating, the maximum authorized rating.  


CONCLUSION OF LAW

The law does not permit assignment of a schedular rating 
higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1988, the Houston, Texas, RO granted service 
connection for tinnitus, and as well, for bilateral 
sensorineural hearing loss, and assigned noncompensable 
ratings for each, effective January 17, 1988, the day after 
discharge from active service.  Where a veteran files an 
original service connection claim within a year after 
discharge, as the veteran here had, the effective date of 
service connection (and the earliest possible date for any 
compensable rating assigned for that 
service-connected disability) may be the day after discharge.  
38 U.S.C.A. § 5110(b)(1) (West 2002).  

A January 1996 rating decision resulted in an increased (10 
percent) rating for tinnitus, effective January 17, 1988, but 
not a compensable rating for hearing loss.      

In March 2003, the veteran filed an informal claim seeking 
separate 10 percent ratings for tinnitus, for each ear.  The 
St. Paul, Minnesota, RO denied the claim in April 2003 
because 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 does not 
permit separate 10 percent ratings for tinnitus for each ear.  
DC 6260, as revised effective June 13, 2003, clarified 
existing VA practice that only a single 10 percent rating is 
assigned for tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2) (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (Court) held that pre-
1999 and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus cases affected by Smith.  In Smith v. Nicholson, 
451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit 
concluded that the Court erred in not deferring to VA 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and DC 6260, which permits only a single 10 percent rating 
for tinnitus, whether unilateral or bilateral.  Subsequently, 
VA lifted its stay of adjudication of pending tinnitus rating 
cases.  

In this case, tinnitus is assigned the maximum permissible 
schedular rating of 10 percent under DC 6260.  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Laws and regulations governing VA's duties to notify and 
assist have no effect on an appeal where, as here, the law, 
and not underlying facts or development of facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002).  Also, the veteran himself, through his 
representative, affirmatively waived his right to any notice 
in an effort to facilitate expeditious appellate review.  See 
March 2004 notice of disagreement.   


ORDER

Separate compensable ratings for bilateral tinnitus, each 
ear, are denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


